Citation Nr: 0928515	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-01 046	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for eye disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1980 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2007, the issue of service connection for an eye 
disorder was remanded for further development.  The 
development has been completed and that case has been 
returned for further Board action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
Veteran's eye disorders were incurred in or aggravated by 
service.


CONCLUSION OF LAW

The Veteran's eye disorders were not incurred in or 
aggravated by service or as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (effective before and after October 10, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in September 2003 and June 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in June 2007.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The medical evidence is 
sufficient for adequate opinions.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, the Veteran's service medical records show a 
normal eye evaluation dated November 1979 with visual acuity 
measured as 20/25, right and 20/30, left.  A March 1980 basic 
trainee examination showed the Veteran's distance visual 
acuity (DVA) to be 20/20 with glasses in the right eye and 
20/20 without glasses in the left eye.  During a June 1983 
eye consultation, the Veteran reported that he had been 
injured in the left eye by a BB gun at age 13.  He was very 
photophobic and he related all of his problems around lights 
and the sun.  He made no specific complaints of decreased 
visual acquity.  Glasses were prescribed  During a April 1984 
reenlistment physical examination, the Veteran's visual 
acuity, uncorrected was measured as 20/25, bilaterally; 
corrected to 20/20, bilaterally.  In September 1987, 
following an eye examination, new prescription glasses were 
ordered, which corrected bilateral visual acuity to 20/20.  
Notes from a May 1989 eye examination reported hyperopia and 
astigmatism and that the Veteran's eye exam showed no changes 
since 1983.  A December 1997 examination showed that the 
Veteran's near and distant vision to be 20/30 in both eyes.  

In an August 2002 VA medical center (VAMC) treatment note, 
the Veteran's physician noted that the Veteran did not 
complain of blurry vision.  A November 2003 treatment note 
shows that the Veteran reported that he experienced snow 
blindness while in Germany.  An August 2004 eye examination 
at the VAMC noted that the Veteran complained of dry eyes and 
that he had blurry vision when looking at things close to 
him.  The Veteran also mentioned that he experienced snow 
blindness in 1981.  The Veteran's corrected visual acuity was 
found to be 20/30 in the right eye and 20/40 in the left eye.  
His pupils were found to be equally round and reactive to 
light without afferent pupillary defect.  His lower eyelids 
were found to be normal, conjunctiva were found to be white 
and quiet and the Veteran's corneas were found to be clear.  
The Veteran's macula was found to be normal in both eyes.  
The examiner provided a diagnosis of  dry eyes per the 
Veteran's history, 2* photophobia, refractive error and 
presbyopia, both eyes.  

Treatment records from Wal-Mart in Columbia, South Carolina, 
dated September 2006 note that the Veteran stated that he 
could not see and that his vision was blurred.  The Veteran 
gave a history of snow blindness.  The Veteran was assessed 
as having a compound hypermetropic astigmatism and presbyopia 
in both eyes  Wal-Mart treatment notes dated August 2007 
found that the Veteran was bothered by glare, that distant 
objects appeared to be blurry and that his eyes took longer 
to focus.  The Veteran additionally noted that he had had 
headaches for six months.  His vision with glasses was found 
to be 20/20 in both eyes.  An assessment of compound 
hypermetropic astigmatism and presbyopia in both eyes was 
provided.  During a December 2007 appointment at the VAMC, 
the Veteran stated that he had a film over his eyes that did 
not clear and he further stated that his eyes became 
irritated when he slept.  The Veteran's lower lids were found 
to be normal, his conjunctiva were found to be white and 
quiet.  The Veteran's corneas were found to be negative for 
cell flare ups in either eye   His pupils were found to be 
equally round and reactive to light without afferent 
pupillary defect.  Vision was found to be 20/30 in both eyes 
with glasses.  The corneas were found to have decreased tear 
break up time in both eyes.  Both irises were reported as 
normal.  The VAMC optometrist provided an assessment of dry 
eyes per the Veteran's history and blurred vision in each 
eye.  

The Veteran reported for a VA compensation examination in 
October 2008.  The examiner reviewed the Veteran's claims 
file prior to the examination.  The Veteran reported being 
diagnosed with astigmatism when he first entered the 
military.  He stated that before this time he did not wear 
glasses and that his first pair of glasses came from an 
initial eye examination early in his military career.  The 
Veteran stated that his vision was blurry in both eyes close 
up and at a distant and further stated that his blurred 
vision was slowly increasing and was present both with and 
without glasses.  The examiner noted that the Veteran also 
complained of light sensitivity.  He stated that bright 
lights caused him to have headaches and that the onset of 
this photophobia was "snow blindness" in Germany after 
which he was given eye patches for corneal healing.  The 
Veteran additionally noted being hit with a pellet from a BB 
gun in his left eye.  He denied associated vision change.  

The examiner noted that the Veteran's claims file showed that 
he had astigmatism in both eyes which had been relatively 
stable in both diotropic power and axis since eye 
examinations dating back to 1983.  The examiner noted that 
the spherical power of his refractive error had changed 
slightly and the examiner additionally stated that overall 
the Veteran had a mixed astigmatism picture which was worse 
in the left eye than the right eye.  

On physical examination the examiner found an uncorrected DVA 
in the right eye of 20/30 which corrected to 20/20 and an 
uncorrected DVA of 20/60 in the left eye which corrected to 
20/25.  External examination showed no ptosis or proptosis 
and confrontational visual fields and extra ocular motility 
were both found to be full bilaterally.  Pupils were found to 
be equal and reactive and there was myosis to 1.5 millimeters 
with bright light stimulus bilaterally.  The examiner noted 
that no apparent pupillary defect was found.  A slit lamp 
examination found meibomian gland inspissation, decreased 
tear breakup time, trace superficial punctuate keratopathy, 
pingueculae and 1+ nuclear sclerosis.  The examiner provided 
a diagnosis of refractive error.  He stated that the Veteran 
had moderate astigmatism in both eyes and that the spherical 
equivalent of the refractive error was hyperopic in each eye.  
The examiner noted that upon review of the Veteran's claims 
file, the Veteran had mixed astigmatism refractive error in 
the right eye and the examiner found refractive error in the 
left eye on examination.  The examiner additionally provided 
a diagnosis of cataracts with moderate nuclear sclerosis in 
the lens of each eye.

The examiner addressed questions posited in the Veteran's May 
2007 BVA remand instructions and stated that the Veteran's 
astigmatism constituted refractive error.  The examiner 
further stated that the Veteran's astigmatism and spherical 
equivalent hyperopia caused a decreased uncorrected distance 
visual acuity and that the astigmatism can also cause blurry 
vision with provisional correction.  He stated that the 
Veteran astigmatism and spherical equivalent hyperopia were 
not associated with the Veteran's claimed photophobia.  
Finally, the examiner stated that there were no signs of any 
impact on the Veteran's eye from his BB gun injury.

Based upon the evidence of record, the Board finds that the 
Veteran is not eligible for service connection for his 
disorders of the eye.  In service, the Veteran was found to 
have refraction of the left eye and hyperopia.  Notes from a 
May 1989 eye examination reported hyperopia and astigmatism.  
An August 2004 eye examination at the VAMC noted that the 
Veteran complained of dry eyes and that he had blurry vision 
when looking at things close to him.  The examiner provided a 
diagnosis including refractive error and presbyopia.  
Treatment records from Wal-Mart in Columbia dated September 
2006 note that the Veteran stated that he could not see and 
that his vision was blurred.  In August 2007, a Wal-Mart 
examiner provided an assessment of compound hypermetropic 
astigmatism and presbyopia in both eyes.  

In his VA examination, the examiner stated that the Veteran 
had moderate  astigmatism in both eyes and that the spherical 
equivalent of the refractive error was hyperopic in each eye.  
The examiner additionally provided a diagnosis of cataracts 
with moderate nuclear sclerosis in the lens of each eye.  The 
examiner stated that the Veteran's astigmatism constituted 
refractive error.  Under the provisions of 38 C.F.R 
§§ 3.303(c) and 4.9 (2001), refractive error of the eye is 
not a disease or injury which is eligible for service 
connection.  See also  Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The Veteran has been diagnosed with hyperopia, 
astigmatism and presbyopia, all of which have been associated 
with refractive errors which are outside the realm of service 
connection eligibility.  VA M21-1, Part VI 11.07  Further, 
the examiner stated precisely that the Veteran's astigmatism 
constituted refractive error and that his astigmatism in both 
eyes had been relatively stable in both diotropic power and 
axis since eye examinations dating back to 1983.  Therefore, 
the Veteran's claim for service connection for these 
disorders must be denied

Regarding the Veteran's other asserted eye disorders, the 
Board finds that the Veteran's claimed eye disorders were not 
incurred in or aggravated as a result of service.  The 
Veteran has asserted that since he was diagnosed with snow 
blindness in Germany in 1981, he has suffered from 
photophobia.  The Veteran also asserts that he has uveitis as 
a result of service.  The Veteran's records contain no 
diagnosis for uveitis.  While the Veteran was noted as having 
complaints of being very photophobic and as having related 
all of his problems around lights and the sun, there is no 
evidence of a diagnosis of photophobia or snow blindness in 
the Veteran's  service records.  In an August 2004 
examination at the VAMC, the Veteran was given a diagnosis of 
photophobia, however, as the examining optometrist provided 
no medical basis for this opinion, his diagnosis appears to 
be based exclusively on the Veteran's history.  A "bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional." LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

In examinations dated August 2004 and December 2007, the 
Veteran's pupils were found to be equally round and reactive 
to light without afferent pupillary defect.  The Veteran's VA 
examiner stated that there was myosis to 1.5 millimeters with 
bright light stimulus bilaterally and that the Veteran 
astigmatism and spherical equivalent hyperopia were not 
associated with the Veteran's claimed photophobia.  On 
diagnosis, however, the examiner only provided a diagnosis of 
refractive errors and cateracts.  

The Veteran's records contain no nexus evidence which shows 
that the Veteran's claimed eye disorders are a result of his 
service connection.  The Veteran must show medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  None of the Veteran's 
treatment and examination records have shown evidence of a 
link between the Veteran's service and his claimed eye 
disorders.  Further, the Veteran's diagnosed disorders are 
refractive disorders, and while some myosis was found by the 
Veteran's VA examiner, no diagnosis of uveitis or photophobia 
was provided beyond a recitation of the Veteran's own 
history.  Therefore, the Veteran's claim for service 
connection for eye disorders must be denied.




ORDER

Entitlement to service connection for eye disorders is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


